Citation Nr: 0914931	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  04-19 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for lymphoma of the 
left ischial tuberosity, to include as due to exposure to 
Agent Orange.

2.  Entitlement to service connection for sarcoidosis, to 
include as due to exposure to Agent Orange and asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to May 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefits sought on 
appeal.

In December 2004, the Veteran appeared and testified at a 
Travel Board Hearing before the undersigned Veterans Law 
Judge. A transcript is of record.

In December 2005 and February 2007, the Board remanded this 
matter for further evidentiary and procedural development. 

While this case was pending before the Board, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Haas v. Nicholson, 20 Vet. App. 257 (2006), that 
reversed a Board decision which denied service connection for 
disabilities claimed as a result of exposure to herbicides. 
VA disagreed with the Court's decision in Haas and appealed 
to the United States Court of Appeals for the Federal Circuit 
(Federal Circuit). To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, on September 21, 2006, 
the Secretary of Veterans Affairs imposed a stay at the Board 
on the adjudication of claims affected by Haas. In Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), the Federal Circuit 
overturned the decision of the Court.  

Although the stay was in effect while the case was pending 
before the Board, the stay has been lifted and the Board may 
proceed with the claims. See Chairman's MEMORANDUM NO. 01-09-
03.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

After a review of the claims file, the Board finds that 
further RO action on this matter is warranted. The purpose of 
this Remand is to obtain additional medical evidence not yet 
associated with the file.    

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand. See Stegall v. West, 
11 Vet. App. 268, 271 (1998).

In a VA Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, dated 
February 26, 2008, the Veteran indicated the names of several 
health care providers, to include a VA provider, and the 
dates of treatment. These records have not yet been 
associated with the file.

The medical evidence of record is therefore insufficient for 
the Board to render a decision on the issues of entitlement 
to service connection for lymphoma of the left ischial 
tuberosity and sarcoidosis. These considerations require 
further investigation by medical professionals, inasmuch as 
the Board is prohibited from substituting its own 
unsubstantiated medical opinions. See Colvin v. Derwinski, 
Vet. App. 171, 175 (1991). The duty to assist includes 
obtaining medical records and examinations where indicated by 
the facts and circumstances of an individual case. See Murphy 
v. Derwinski, 1 Vet. App. 78 (1990). Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the Veteran to develop the facts 
pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for the 
disorder(s) at issue that is not evidenced 
by the current record, to include the 
providers listed on the February 2008 VA 
Form 21-4142. The Veteran should be 
provided with the necessary authorizations 
for the release of any treatment records 
not currently on file. The RO/AMC should 
then obtain these records and associate 
them with the claims folder. The Veteran 
may also submit any evidence or further 
argument relative to the claims at issue.

2.  The RO/AMC should take such additional 
development action as it deems proper with 
respect to the claims and follow any 
applicable regulations and directives 
implementing the provisions of the VCAA as 
to its notice and development.

3. When the development requested has been 
completed, the case should again be 
reviewed by the RO/AMC on the basis of the 
additional evidence. If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the Veteran 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




